Relator was held by virtue of a request upon the part of the Governor of California made to the Governor of this State for the extradition of relator, which request was by our Governor granted, and one Fred H. Doane, as an agent of the State of California, was finally granted custody of relator under our Governor's warrant of arrest.
Relator filed his application for a writ of habeas corpus before District Judge Henry King at Dallas, which writ was granted, and a hearing had thereon, the district judge remanding relator to the custody of the sheriff of Dallas County, to be delivered by him to the California agent. Relator appeals from such judgment.
There is but one question presented to us herein, and that is a question of fact. Relator and two other witnesses testify that relator was in the City of Dallas, Texas, at the time set forth in the complaint as the date of the alleged offense of grand theft from the witness Mrs. Mary S. Wolf, and therefore he could not have been the guilty person, nor was he a fugitive from justice from California at the time of his arrest in Texas. Mrs. Woolf positively identifies relator as the person accused of theft of $814.00 in money from her in California on such date, and says that he was present therein at such time. Thus there arose a conflict in the testimony.
The trial court heard these witnesses, and evidently gave credence to the lady's testimony relative to relator's presence in Los Angeles, California, at her place of business at the time of the alleged theft. We think this was the prerogative of the trial court. See Ex parte Morris, 101 S.W.2d 259; Ex parte Woodland, 177 S.W.2d 62, and we see no reason to disturb his finding.
The judgment of the trial court is affirmed. *Page 581